MEMO ENDORSED
The Court is in receipt of Defendant's letter requesting an adjournment of the
initial pretrial conference scheduled in this action for March 12, 2020, as
well as a stay on discovery and other deadlines while the parties litigate
Defendant's pending motion to compel arbitration (Dkt. #25), and Plaintiffs'
opposition to most of those requests (Dkt. #26). The Court finds that
Plaintiffs have raised substantive questions regarding the need for discovery
regarding the arbitrability of this action, and therefore ORDERS the parties to
meet and confer on a schedule for discovery relating solely to the existence of
a valid arbitration agreement between the parties. The parties are directed to
update the Court by joint letter on or before March 5, 2020, with either a
letter detailing an agreed-upon discovery schedule or a letter both noting
failure to agree upon a schedule and providing the other information required
by the Court's Notice of Initial Pretrial Conference. (Dkt. #16).

Dated:   February 21, 2020           SO ORDERED.
         New York, New York




                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
